ORDER
PER CURIAM.
The defendant, Elvis Johnson, appeals the judgment entered upon his conviction in the Circuit Court of the City of St. Louis for domestic assault in the first degree, in violation of section 565.072 RSMo. (2000).1 The defendant was convicted following a jury trial and sentenced to life imprisonment. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo. (2000).